                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


SAMUEL H. WILLIAMS,                               )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-3211-AGF
                                                  )
UNKNOWN RONEY, et al.,                            )
                                                  )
               Defendants.                        )


                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Samuel H. Williams, registration

number 1200783, for leave to commence this civil action without prepayment of the filing fee. The

motion will be denied, and this case will be dismissed without prejudice to the filing of a fully-

paid complaint.

        Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that

were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon

which relief may be granted. 1 The Prison Litigation Reform Act of 1996 provides, in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any facility,
       brought an action ... in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Therefore, plaintiff may proceed in forma pauperis in this action only if he

“is under imminent danger of serious physical injury.” Id.



1
 See Williams v. Russell, No. 4:11-cv-611-RWS (E.D. Mo. 2011); Williams v. Russell, No. 4:11-cv-1590-
RWS (E.D. Mo. 2011); Williams v. Sauble, No. 2:08-CV-4218-NKL (W.D. Mo. 2008).

                                                  1
       In the instant complaint, plaintiff alleges he was wrongfully given a conduct violation, and

placed in administrative segregation for a period of time. He asks this Court to “put a stop to this

kind of abuse,” and award him $80,000 in damages. Plaintiff’s allegations do not establish that he

is under imminent danger of serious physical injury. He therefore may not proceed in forma

pauperis in this action. As a result, the Court will deny plaintiff’s motion for leave to proceed in

forma pauperis, and will dismiss this case without prejudice to the filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(ECF No. 2) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

        Dated this 12th day of December, 2019.




                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
